DETAILED ACTION

This office action is in response to the claims filed 1/16/2020.  Claims 1-10 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the edge of the base body" in lines 9-10, “the front side of the base body” in line 12, “the back side of the endoscope channel” in line 12, and “the rear side . . . of the base body” in line 14.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the upper surface of the base body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitations "the middle part of the airway tube" in line 2 and “the included angle of airway tube sections” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitations "the end of the airway tube connecting to the cuff" in line 2 and “the rear side . . . of the base body” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation "the side surface of the plastic tube" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4, 6, and 10 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al (2016/0101254) in view of Esnouf (2012/0174929).
Regarding claim 1, Hansen disclose an inflatable laryngeal mask airway (LMA) for endoscopic diagnosis and treatment, comprising a cuff (16) (mask) and an airway tube (14) (para [0032]), wherein the cuff (16) is fixedly connected to the airway tube (14) (molded as a single piece body) (para [0038]); the airway tube (16) comprises a ventilation airway (22) (inner lumen) (para [0036]), an endoscope channel (100) (longitudinal recess, (para [0041]), which can be used to insert a gastric tube (302) for endoscopic procedures) (para [0060]),  the ventilation airway (22) comprises an ventilation inlet and an ventilation outlet (ventilation airway (22) extends from proximal end (20) of airway tube (14) to distal end (26) to connect to cuff (16)) (para [0036]); the endoscope channel (100) comprises an endoscope inlet (102) (proximal recess portion) 
Hansen does not disclose the airway tube comprises an inflation channel; the inflation channel comprise an inflation inlet and an inflation outlet, the inflation inlet is located at one end of the airway tube away from the cuff, and the inflation outlet is connected to an air bag.
However, Esnouf teaches a laryngeal mask assembly including an airway tube (6), wherein the airway tube (6) comprises an inflation channel (24) (inflation conduit) (para [0106]); the inflation channel (24) comprise an inflation inlet (102) (spigot) (para [0130]) and an inflation outlet (inflation channel (24) is in fluid communication with interior of air bag (4), and therefore inflation outlet is on a distal portion of airway tube 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the airway tube of Hansen by providing an inflation channel; the inflation channel comprise an inflation inlet and an inflation outlet, the inflation inlet is located at one end of the airway tube away from the cuff, and the inflation outlet is connected to an air bag as taught by Esnouf so that the inflation channel is not separately formed from the rest of the laryngeal mask device, so as to provide a unitary component which makes the assembly process simpler (Esnouf, para [0046]).  The now-modified Hansen’s device is considered to have the ventilation airway, endoscope channel, and inflation channel arranged in parallel, as all channels are arranged to pass from the proximal to the distal end of the airway tube.
Regarding claim 2, Hansen discloses in fig 7 the ventilation outlet penetrates upward from the lower surface of the base body (18) to the upper surface of the base body (18) (distal portion of ventilation airway (22) forming ventilation outlet extends to a mask lumen (130) of base body (18) of cuff (16)) (para [0036]).
Regarding claim 4, the modified Hansen’s reference discloses the inflation inlet (102 of Esnouf) is a hose (laterally-extending spigot) extending outward from the airway tube (6 of Esnouf) (Esnoug, para [0124]).
Regarding claim 8, Hansen discloses the end of the airway tube connecting to the cuff (16) is tapered from the rear end to the front end of the base body (11) (distal end of airway tube (14) can have a taper towards the mask portion (16) (para [0051]).
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al and Esnouf as applied to claims 1 and 4 above, and further in view of Wight (2016/0346493).
Regarding claim 3, modified Hansen disclose the ventilation inlet is externally connected with a connecting end (80 of Hansen) (proximal connector) protruding from the end of the airway tube (14 of Hansen) (connecting end (80 of Hansen) has a proximal end protruding from inner lumen (22 of Hansen)) (para [0036]).
Modified Hansen does not disclose the connecting end inclines outwards away from the endoscope inlet.
However, Wight in fig 9 teaches a laryngeal mask assembly including an airway tube including a connecting end (1) (proximal end of airway tube and a gastric inlet (12) (tubular feature), wherein the connecting end (1) inclines outwards away from the endoscope inlet (adopts an angle of 23.5 degrees between tubular feature (12) and proximal end (1) of airway tube) (para [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the endoscope inlet and connecting end of modified Hansen so that the connecting end inclines outwards away from the endoscope inlet as taught by Wight in order to provide space between the openings of the endoscope inlet and the connecting end to prevent accessory devices, such as drain tubes, suction tubes, and ventilator attachments to become tangled with one another.

Modified Hansen does not disclose the included angle of airway tube sections on both sides of the arc transition is 80-110.
However, Wight in fig 9 teaches a laryngeal mask assembly including an airway tube having a proximal end (1) and a distal end (2), and wherein a middle part of the airway tube is an arc transition 6) (approximated curvature), wherein the included angle of airway tube sections on both sides of the arc transition is 80-110 (101 degrees) (para [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the arc transition of modified Hansen by providing an included angle of airway tube sections on both sides of the arc transition to be 80-110 degrees (101 degrees) as taught by Wight in order to provide an included angle that corresponds to an anatomically approximated curvature of the patient (Wight, para [0041]).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al and Esnouf as applied to claim 4 above, and further in view of Ootake et al (2018/0339121).
Regarding claim 5, modified Hansen disclose the inflation inlet configured to be attached to a syringe (Hansen, para [0037], Esnouf, para [0124]).
Modified Hansen does not disclose at the inflation inlet there is a one-way valve with the ventilation direction directed to the inflation outlet.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the syringe cuff filling mechanism of modified Hansen with a cuff pressure adjusting device comprising an outer connection portion configured to attach to a cuff, an inner connection portion connected to elastic hollow body and provided with a one-way valve (check valve) with the ventilation direction directed to the inflation outlet, and a pressure indicator connected between the one-way valve and the inflation outlet as taught by Ootake in order to cuff filling mechanism to rapidly perform fine adjustment of cuff pressure (Ootake, para [0008]).
Regarding claim 6, the modified Hansen’s reference discloses a pressure indicator (30 of Ootake) (pressure detecting unit) is connected between the one-way valve (located in connection portion (22) (para [0037])) and the inflation outlet (25 of Ootake) (para [0036]).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al and Esnouf as applied to claim 4 above, and further in view of Addington et al (2011/0040211) and Molnar (2016/0262603).
Regarding claim 9, modified Hansen disclose that the endoscope channel is internally provided with a tube (70 of Hansen) (gastric tube) (Hansen, para [0033]).
Modified Hansen does not disclose the side surface of the tube is provided with an opening corresponding to the expansion port.
However, Addington in fig 51A teaches a gastric tube (1400) (device, wherein the tip of the device is configured to be inserted in the stomach), and wherein a side surface of the gastric tube (1400) is providing with openings (1416) (suction holes) (para [0241]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the tube with suction holes at the side of the tube as taught by Addington in order to permit emesis and reflux to be suctioned (Addington, para [0241]).  The now-modified Hansen’s device is considered to have the openings (1416 of Addington) corresponding to the expansion port (open portion of channel (100 of Hansen), because the suction holes (1416 of Addington) are shown to be positioned circumferentially around side of tube, and therefore, when the tube is being inserted into channel (100 of Hansen) to position tube, openings facing open part of channel corresponds to the open channel of expansion port.
The now-modified Hansen’s device does not disclose the tube is a plastic tube.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the tube of modified Hansen to be made of plastic as taught by Molnar, as it would be a combination of prior art elements using known materials to provide predictable results, as plastic is known in the art to be a suitable material for tubing for respiratory tubes. See MPEP 2143(I)(A).
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al, Esnouf, Addington et al, and Molnar as applied to claim 9 above, and further in view of Vadivelu (2016/0206841)
Regarding claim 10, modified Hansen discloses a plastic tube.
Modified Hansen does not disclose the plastic tube has an outward flanging at the endoscope inlet.
However, Vadivelu in fig 13 teaches a laryngeal mask assembly including a suction tube (1018), wherein the suction tube (1018) has an outward flanging at a proximal inlet (proximal portion of suction tube (1018) is connected to suction enablement device (1025), which as shown in fig 13 is outwardly flanging at the proximal end (para [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plastic tube of modified Hansen by providing a suction enablement device at the proximal end and having an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sagales Manas et al (2016/0008562), Brain (2014/0323806), Sawyer et al (2018/0169365), and Molnar (2017/0209022) disclose laryngeal mask assemblies including an auxiliary port for insertion of an endoscope and/or gastric drainage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785